Name: Commission Regulation (EC) NoÃ 1477/2007 of 13 December 2007 amending Regulation (EC) NoÃ 622/2003 laying down measures for the implementation of the common basic standards on aviation security Text with EEA relevance
 Type: Regulation
 Subject Matter: transport policy;  technology and technical regulations;  air and space transport;  European Union law;  criminal law
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/22 COMMISSION REGULATION (EC) No 1477/2007 of 13 December 2007 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security (1), and in particular Article 4(2) thereof, Whereas: (1) The Commission is required, by virtue of Regulation (EC) No 2320/2002, when necessary, to adopt measures for the implementation of common basic standards for aviation security throughout the Community. Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (2) was the first act laying down such measures. (2) The measures provided for by Regulation (EC) No 622/2003 on restricting liquids carried by passengers arriving on flights from third countries and transferring at Community airports are subject to review in the light of technical developments, operational implications at airports and the impact on passengers. (3) Such a review has shown that the restrictions on liquids carried by passengers arriving on flights from third countries and transferring at Community airports create certain operational difficulties at these airports and cause inconvenience to the passengers concerned. (4) In particular, the Commission has verified certain security standards at an airport in a third country and found them satisfactory, and that country has a good record of cooperation with the Community and its Member States. On that basis the Commission has decided to take steps to alleviate the problems identified above, in the case of passengers carrying liquids obtained at that airport. (5) Regulation (EC) No 622/2003 should be amended accordingly. (6) The measures contained in the present Regulation are not included among those which, according to Article 8(1) of Regulation (EC) No 2320/2002, shall be secret and not published. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 622/2003 is amended as set out in the Annex to this Regulation. Article 3 of that Regulation shall not apply as regards the confidential nature of this Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 355, 30.12.2002, p. 1. Regulation as amended by Regulation (EC) No 849/2004 (OJ L 158, 30.4.2004, p. 1). (2) OJ L 89, 5.4.2003, p. 9. Regulation as last amended by Regulation (EC) No 915/2007 (OJ L 200, 1.8.2007, p. 3). ANNEX Attachment 3 shall be replaced by the following text: Attachment 3 Republic of Singapore Changi airport.